

Exhibit 10.2



ASSET TRANSFER AGREEMENT


This ASSET TRANSFER AGREEMENT (together with all exhibits, schedules and other
documents attached hereto, this “Agreement”) dated as of August 11, 2020 is made
by and between DEFINED DIAGNOSTICS, LLC (F/K/A WELLSTAT DIAGNOSTICS LLC), a
Delaware limited liability company (“Transferee”), and PDL BIOPHARMA, INC., a
Delaware corporation (“Transferor”).
RECITALS


A. Transferor and Transferee were parties to that certain Asset Purchase
Agreement, dated as of December 22, 2015, as amended by that certain Amendment
No. 1 to Asset Purchase Agreement, dated as of May 24, 2017, (as amended, the
“Receivership APA”), pursuant to which Transferor acquired certain assets from
Transferee (the “Receivership Assets”) and assumed certain liabilities of
Transferee on May 24, 2017.


B. Transferor and Transferee are parties to that certain Settlement Agreement,
dated as of the date hereof (the “Settlement Agreement”), pursuant to which the
parties thereto agreed to permanently settle, compromise and resolve the claims
and causes of action set forth therein.


C. The Settlement Agreement provides that, if certain payments are made by the
Wellstat Parties (as defined in the Settlement Agreement) to Transferor in
accordance with the terms of the Settlement Agreement, then Transferee’s assets
acquired by Transferor through the Receivership APA, as they exist as of the
date hereof, shall be transferred by Transferor to Transferee on an “AS IS” AND
“WHERE IS” basis, except for the representations and warranties set forth in
Section 3.7 hereof.


D. Simultaneously with the execution hereof, Transferor has delivered to the
Escrow Agent (as defined in the Settlement Agreement) the following: (i) a duly
executed bill of sale and assignment, substantially in the form attached hereto
as Exhibit A; (ii) a duly executed intellectual property assignment agreement
for Intellectual Property other than Patents, substantially in the form attached
hereto as Exhibit B; (iii) a duly executed patent assignment agreement,
substantially in the form attached hereto as Exhibit C; (iv) duly executed
Patent Security Agreement Releases (as such term is defined in the Settlement
Agreement) and (v) duly executed Trademark Security Agreement Releases (as such
term is defined in the Settlement Agreement) (the document set forth in (i),
(ii), (iii) and the Patent Security Agreement Releases and Trademark Security
Agreement Releases relating solely to Diagnostics, the “Transaction Documents”).


E. Accordingly, subject to the terms and conditions of this Agreement,
Transferor desires to transfer to Transferee, and Transferee desires to accept
from Transferor, all of the Transferred Assets.











--------------------------------------------------------------------------------



AGREEMENT


For and in consideration of the premises, mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, and intending to be
legally bound, the parties agree as follows:


ARTICLE I


DEFINITIONS


1.1    As used in this Agreement, capitalized terms shall have the meanings set
forth or referenced in Exhibit 1.1 or elsewhere herein.


ARTICLE II


ASSETS AND LIABILITIES


2.1    Transfer of Assets. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Transferor shall sell, assign, transfer, convey and
deliver to Transferee, free and clear of all Liens, other than ATA Permitted
Liens, and Transferee agrees to purchase and acquire all right, title and
interest of Transferor in and to the following assets, properties and rights
(the “Transferred Assets”) on an “AS IS” AND “WHERE IS” basis without any
express or implied warranty of any kind or nature, except for the
representations and warranties set forth in Section 3.7 hereof:


(a)Receivership Assets. Receivership Assets (other than (i) those Intellectual
Property assets described as having been abandoned by Transferor or that have
expired prior to the date hereof in Schedule 2.1(a)(i) or Schedule 2.1(a)(ii),
(ii) the Elected Excluded Assets (as defined below) and (iii) those tangible
assets which, as of the date hereof, no longer physically exist), including,
without limitation, all right, title and interest of Transferor in and to the
following assets, properties and rights:


(i)Assets. All of the assets described on Schedule 2.1(a)(i); and


(ii)Assumed Contracts. All Intellectual Property and other rights (and all
obligations) in, to and under the agreements relating to the Transferred Assets
and listed on Schedule 2.1(a)(ii) (the “Assumed Contracts”), subject to the
terms and conditions of such Assumed Contracts and this Article II, and provided
that, as set forth in Section 2.8, no Assumed Contract shall be subject to
transfer hereunder unless any and all Third Party consents required under such
Assumed Contract have been obtained before Closing.


(b)Records. Assignable books, records, files, data, financial statements or
other information directly related to title in and to the Transferred Assets
which are in Transferee’s possession or control.





--------------------------------------------------------------------------------



2.2    Excluded Assets. The Transferred Assets shall include only those assets
described in Section 2.1, but, notwithstanding the foregoing, shall exclude all
of the following property (collectively, the “Excluded Assets”):


(a)Benefit Plans. All rights in connection with, and assets of, the employee
benefit plans of Transferor;
(b)Employees. All employees of Transferor;


(c)Corporate Documents. All minute books, stock books and Tax Returns of
Transferor;


(d)Claims. Any claims, counterclaims and rights of offset solely against
Liabilities not assumed by Transferee;


(e)Rights under this Agreement. All rights of Transferor under this Agreement,
the Transaction Documents and the Settlement Agreement;


(f)Stock. The shares of capital stock of Transferor;


(g)Insurance. All insurance policies, except for proceeds and returns of
premiums received by Transferor relating to the Transferred Assets prior to
Closing;


(h)Excluded Contracts. All Contracts of Transferor, other than the Assumed
Contracts (collectively, the “Excluded Contracts”). For the avoidance of doubt,
the Settlement Agreement is an Excluded Contract;


(i)Personnel Records. All personnel records and other records that Transferor is
required by law to retain in its possession;


(j)Phone Numbers and Email Addresses. All phone numbers and email addresses
owned by a party other than Transferor, and all information assets or other
property owned by a party other than Transferor;


(k)Elected Excluded Assets. Any Receivership Assets identified by Transferee in
writing to Transferor prior to the Closing (such assets, the “Elected Excluded
Assets”); and


(l)Nonexistent Assets. Any tangible Receivership Asset which, as of the date
hereof, no longer physically exists.


2.3    Assumed Liabilities. In addition to any other amounts to be paid by
Transferee as provided in Section 2.5 hereof, upon the terms and subject to the
conditions of this Agreement, at Closing, Transferee shall assume and thereafter
pay, perform, satisfy and fully discharge when due, and shall hold Transferor
harmless from, any and all liabilities and obligations of Transferor arising
after the Closing Date with respect to the Transferred Assets, including those
arising under or out of the Assumed Contracts (collectively, the “Assumed
Liabilities”).





--------------------------------------------------------------------------------



2.4    Excluded Liabilities. The Excluded Liabilities shall remain the sole
responsibility of Transferor and shall be retained, paid, performed and
discharged solely by Transferor. Transferee will not assume or be liable for any
Excluded Liability. “Excluded Liabilities” means all Liabilities of Transferor
other than Assumed Liabilities, including, for the avoidance of doubt, (a) all
Liabilities arising prior to the Closing out of, or relating to or with respect
to, (i) the employment or performance of services, or termination of employment
or services, of any individual by Transferor, (ii) workers’ compensation claims
against Transferor or (iii) any employee benefit plans of Transferor; (b) all
Liabilities in respect of any pending or threatened Action or other claim, (c)
fees and expenses payable by Transferor in accordance with Section 7.3, (d) all
Transferor Taxes; and (e) all Liabilities under the Excluded Contracts.


2.5    Consideration. The Transferred Assets are being transferred for and in
consideration of the premises, mutual covenants and agreements contained herein
and in the Settlement Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and agreed. The
parties agree that the value of the consideration set forth in the foregoing
sentence is $4,500,000 (the “Allocated Consideration”), of which $500,000 is the
value given for all tangible Transferred Assets and $4,000,000 is the value
given for all intangible Transferred Assets; provided that, in the event that
BioVeris exercises its right to acquire the License Agreement by and between
Transferor (as successor in interest of Transferee) and BioVeris dated as of
June 26, 2007 (the “ECL License”) pursuant to Section 12.2(b) thereof, the
Allocated Consideration shall be reduced by any amount paid by BioVeris to
Transferor for such acquisition.


2.6    “AS IS” and “WHERE IS” Basis. Notwithstanding anything to the contrary in
this Agreement other than the representations and warranties set forth in
Section 3.7 hereof, Transferee acknowledges and agrees that the Transferred
Assets are being transferred on an “AS IS” and “WHERE IS” basis and neither
Transferor nor its agents or representatives makes, or has made, any
representations or warranties whatsoever, express or implied, including any
representations or warranties of merchantability, fitness for a particular
purpose, non-infringement, system integration, or accuracy or completeness of
informational content and, in the case of Intellectual Property, of subsistence,
validity or enforceability.


2.7    Closing.


(a)Place and Time. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place as soon as possible, but not later
than within two (2) Business Days, following confirmation by Escrow Agent to the
Wellstat Parties and Transferor that it has received a Federal Reference Number
on its wire transfer of the payments that the Wellstat Parties made or caused to
be made to the Escrow Agent in accordance with Sections 5(a) or 5(b) or 5(c) of
the Settlement Agreement; provided that, if prior to such date, there has been
an Inspection Failure (as defined in Section 5.9) and the Transferor, Transferee
and the Wellstat Parties have jointly notified the Escrow Agent in writing of
such failure, the Closing shall be delayed until the earlier of the date that is
(i) ten (10) Business Days following the date Transferor, Transferee and the
Wellstat Parties provide joint notification to the Escrow Agent that the
Inspection Failure has been remedied and (ii) thirty (30) days after
confirmation by Escrow Agent to the Wellstat Parties and Transferor that it has
received such Federal Reference Number (the date upon which the Closing occurs
and the Escrow Agent releases the Transaction



--------------------------------------------------------------------------------



Documents in accordance with Section 2.7(a) hereof, the “Closing Date”). The
Closing shall take place by electronic exchange of all relevant documentation.
The Closing shall be effective at 12:01 a.m., Eastern Time, on the Closing Date.


(b)Deliverables. On the Closing Date, the Escrow Agent shall release to the
Transferee the Transaction Documents dated as of the date of such release.




2.8    Third-Party Consents. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to transfer any
Transferred Asset, or any claim, right or benefit arising under or resulting
from a Transferred Asset, if such transfer or attempt to make such transfer,
without the consent or approval of a Third Party, would constitute a breach or
violation thereof or affect adversely the rights of Transferor thereunder; and
no action under this Agreement shall constitute a transfer of such Transferred
Asset in the absence of such consent or approval. Transferor and Transferee
shall give reasonably prompt notice to the other party of any written notice
from any Third Party alleging that the consent of such Third Party is or may be
required in connection with the transactions contemplated by this Agreement. To
the extent any asset, property or right that would otherwise constitute a
Transferred Asset is not transferred as provided above, Transferee and
Transferor shall use commercially reasonable efforts to enter into arrangements
to provide Transferee with substantially all of the benefits and burdens (or
economic equivalents) relating to such assets, properties and rights. After
Closing, Transferee shall use reasonable best efforts to obtain as soon as
practicable such consents or approvals (and the release of Transferor from any
Liabilities related thereto) and Transferor shall cooperate with Transferee in
such efforts.


2.9    Further Conveyances and Assumptions. Transferor and Transferee shall
execute, acknowledge and deliver such further instruments, and take such further
actions as may be reasonably necessary or appropriate to transfer the
Transferred Assets to Transferee and to effect the assumption of the Assumed
Liabilities by Transferee under this Agreement and to otherwise make effective
the transactions contemplated hereby.


2.10    Asset Schedules. For the avoidance of doubt, all Receivership Assets
(other than (i) those Intellectual Property assets described as having been
abandoned by Transferor or that have expired prior to the date hereof in
Schedule 2.1(a)(i) or Schedule 2.1(a)(ii), (ii) the Elected Excluded Assets and
(iii) those tangible assets which, as of the date hereof, no longer physically
exist) are Transferred Assets. Schedules 2.1(a)(i) and 2.1(a)(ii) hereof are
meant to assist the parties in identifying such assets, but the omission of a
Receivership Asset which is not an Excluded Asset from such schedules shall not
affect the status of such asset as a Transferred Asset and the inclusion of an
Excluded Asset on such schedules shall not affect the status of such asset as an
Excluded Asset. Transferor makes no representation or warranty to Transferee
with respect to the accuracy or completeness of Schedules 2.1(a)(i) and
2.1(a)(ii).


ARTICLE III


LIMITED REPRESENTATIONS AND WARRANTIES OF TRANSFEROR





--------------------------------------------------------------------------------



Transferor hereby represents and warrants to Transferee as of the date hereof
and as of the Closing, as follows:


3.1    Existence. Transferor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.


3.2    Corporate Power and Authority. Transferor has full corporate power and
authority to enter into this Agreement and perform its obligations hereunder.
The execution and delivery of this Agreement, the performance by Transferor of
its obligations hereunder and the consummation of the transactions contemplated
herein have been duly authorized by all corporate actions on the part of
Transferor and its stockholders required by applicable Law and its constituent
documents. This Agreement constitutes the legal, valid and binding obligation of
Transferor, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).


3.3    No Violation. Neither the execution and delivery of this Agreement nor
the performance by Transferor of its obligations hereunder nor the consummation
of the transactions contemplated hereby will (a) contravene any provision of the
organizational or governing documents of Transferor; (b) violate, be in conflict
with, constitute a default under, permit the termination of, require the consent
of any other party to, or constitute a breach of any mortgage, indenture, lease,
contract, agreement, instrument or commitment to which Transferor is a party or
by which Transferor, or any of its assets or properties may be bound; or (c) to
Transferor’s knowledge, violate any Law or Order to which Transferor is subject
or by which Transferor, or any of the Transferred Assets are bound, except in
the case of Sections 3.3(b) and (c) as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Transferor’s
ability to consummate the transactions contemplated hereby.


3.4    Governmental Authorization. Neither the execution, delivery nor
performance by Transferor of this Agreement requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with, any Governmental Authority.


3.5    Litigation. As of the date hereof, to Transferor’s knowledge there is no
pending Action, litigation, mediation, arbitration or other legal or
administrative proceeding pending or threatened against Transferor which seeks
to condition or prohibit the transactions contemplated hereby.


3.6    Brokers or Finders’ Fees. Transferor has not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement, or the
transactions contemplated hereby, for which Transferee is or will become liable.


3.7    Title; Absence of Liens. As of the date hereof and through the Closing
Date, Transferor has not assigned or transferred to any third party any
interests in the Transferred Assets. Other than ATA Permitted Liens, the title
to the Transferred Assets is not subject to any Liens, security interests,
rights or licenses granted by Transferor.



--------------------------------------------------------------------------------





ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF TRANSFEREE


Transferee hereby represents and warrants to Transferor as of the date hereof
and as of the Closing, as follows:


4.1    Existence. Transferee is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.


4.2    Power and Authority. Transferee has all requisite power and authority to
enter into this Agreement and perform its obligations hereunder. The execution
and delivery of this Agreement, the performance by Transferee of its obligations
hereunder and the consummation of the transactions contemplated herein have been
duly authorized by all organizational actions on the part of Transferee required
by applicable Law and its constituent documents. This Agreement constitutes the
legal, valid and binding obligation of Transferee, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).


4.3    No Violation. Neither the execution and delivery of this Agreement nor
the performance by Transferee of its obligations hereunder nor the consummation
of the transactions contemplated hereby will (a) contravene any provision of the
organizational or governing documents of Transferee; (b) violate, be in conflict
with, constitute a default under, permit the termination of, require the consent
of any other party to, or constitute a breach of any mortgage, indenture, lease,
contract, agreement, instrument or commitment to which Transferee is a party or
by which Transferee, or any of its assets or properties may be bound; or (c) to
Transferee’s knowledge, violate any Law or Order to which Transferee is subject
or by which Transferee, except in the case of Sections 4.3(b) and (c) as would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Transferee’s ability to consummate the transactions
contemplated hereby.


4.4    Governmental Authorization. Neither the execution, delivery nor
performance by Transferee of this Agreement requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with, any Governmental Authority.


4.5    Brokers or Finders’ Fees. Neither Transferee nor any of its Affiliates
has incurred any obligation or liability, contingent or otherwise, for brokerage
or finders’ fees or agents’ commissions or other similar payment in connection
with this Agreement, or the transactions contemplated hereby, for which
Transferor is or will become liable.


4.6    No Consents. No filing with, or consent, waiver, approval or
authorization of, or notice to, any Governmental Authority or any other Person
is or will be required to be made or obtained by Transferee in connection with
the execution and delivery of this Agreement or any other document or instrument
contemplated hereby or thereby, the consummation of any of the



--------------------------------------------------------------------------------



transactions contemplated hereby or thereby or the performance of any of its
obligations hereunder or thereunder that have not been obtained by Transferee.


4.7    Litigation. As of the date hereof, there is no Action pending or, to
Transferee’s knowledge, threatened in, by or before any Governmental Authority
that would, individually or in the aggregate, have a material adverse effect on
Transferee’s ability to consummate the transactions contemplated by this
Agreement or perform its obligations hereunder.


4.8    Investigation. In entering into this Agreement, Transferee has relied
upon its own investigation and analysis and the representations and warranties
contained in Article III and those expressly set forth in the agreements between
Transferor and Transferee entered into in connection herewith and Transferee
acknowledges that neither Transferor nor any of its Affiliates makes or has made
any other representation or warranty, either express or implied, as to the
accuracy or completeness of any of the information provided or made available to
Transferee or any of its Affiliates, and Transferee has not relied on any other
such representation or warranty made or claimed to have been made by Transferor.


ARTICLE V


COVENANTS


5.1    Conduct of the Business.


(a)Transferor agrees that during the period from the date hereof until the
earlier of the Closing or the termination of this Agreement, except as expressly
provided in Section 5.1(b) hereof, or consented to by Transferee in writing
(which consent shall not be unreasonably withheld or delayed), Transferor shall:


(i)at its own expense, take reasonable steps to maintain and protect the
tangible Transferred Assets as they exist at the Effective Date against loss,
theft, destruction, breakage or falling into disrepair (normal wear and tear
excepted), it being understood and agreed by Transferor and Transferee that
tangible Transferred Assets are held and maintained at the Facilities pursuant
to storage facility agreements and that Transferor’s obligations under this
Section 5.1(a)(i) as they relate to such tangible assets shall be satisfied (x)
if Transferor complies with those terms and conditions of such agreements,
including the continued payment of the Facilities’ fees, which, if breached,
would reasonably be expected to have a material adverse effect on any
Transferred Asset and (y) if, upon notice to Transferor of the occurrence of an
event (other than a breach of the storage facility agreements) that has resulted
in, or which could reasonably be expected to result in, the loss, theft,
destruction or breakage of assets, Transferor takes all actions reasonably
necessary to mitigate any such loss, theft, destruction or breakage; provided
that, Transferor shall not be obligated to continue mitigation if it has
incurred costs in connection therewith in excess of $5,000 if Transferor informs
Transferee of the event



--------------------------------------------------------------------------------



and expected cost of mitigation and allows Transferee to continue mitigation
efforts at Transferee’s sole cost and expense; and


(ii)not (x) amend or terminate (prior to its expiration) any Assumed Contract or
(y) grant any interest in or license to use any of the Transferred Assets to any
Third Party, other than the interest, if any, that Transferor may be required to
grant to BioVeris in connection with the Purchase Right (as such term is defined
in the ECL License) and not to modify or terminate the ECL License.
(b)During the period from the date hereof until the earlier of the Closing or
the termination of this Agreement, Transferor shall provide prompt written
notice to Transferee of any communications it receives relating to required
filings, or renewal or maintenance fees to be paid for Transferred Assets which
constitute Patents or Registered Trademarks or applications to register
Trademarks. Transferor shall have no obligation to maintain or protect any
Patents, Trademarks or other Intellectual Property. Transferee may, in its sole
discretion and sole expense, maintain and protect the Transferred Assets which
constitute Intellectual Property. In furtherance of the foregoing, during the
period from the date hereof until the earlier of the Closing or the termination
of this Agreement, the Wellstat Parties may make any filings they reasonably
deem necessary or appropriate to protect against expiration or abandonment of
such Transferred Assets for failure to pay renewal or maintenance fees or to
prosecute, at the Wellstat Parties’ sole expense. In connection with any such
filings, Transferor will use commercially reasonable efforts to cooperate, to
the extent reasonably necessary to permit the Wellstat Parties to make any such
filings.


5.2    Commercially Reasonable Efforts. Prior to Closing, upon the terms and
subject to the conditions provided herein, each of the parties hereto agrees to
use its commercially reasonable efforts to take or cause to be taken all
actions, to do or cause to be done, and to assist and cooperate with any party
hereto in doing all things necessary, proper or advisable under applicable Laws
and regulations to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including, without
limitation: (a) the obtaining of consents, waivers or approvals of Third Parties
to transfer the Transferred Assets which, if not obtained, would constitute a
breach or violation of the agreements between Transferor and such parties or
which would adversely affect the rights of Transferor relating to such assets,
provided, however, that none of the parties hereto shall be obliged to make any
payment to Third Parties for obtaining such consents, waivers or approvals; and
(b) the execution and delivery of such instruments, and the taking of such other
actions as the other party hereto may reasonably require in order to carry out
the intent of this Agreement. Prior to the Closing, Transferor and Transferee
agree to use their commercially reasonable efforts to cause Third Parties to
Assumed Contracts to release Transferor from all Liabilities relating to the
Assumed Contracts upon their assignment to Transferee; provided, however, that
none of the parties hereto shall be obliged to make any payment to Third Parties
for obtaining any such release.


5.3    Governmental Authorization. Transferor, on the one hand, and Transferee,
on the other hand, shall promptly file all necessary registrations and filings
required by any Governmental Authority in order to consummate the transactions
contemplated hereby. Each of Transferee and Transferor further agrees that it
will comply with any applicable post-Closing notification or



--------------------------------------------------------------------------------



requirements of any antitrust, trade competition, investment or control
reporting or similar Law or regulation of any Governmental Authority with
competent jurisdiction. Each of Transferee and Transferor agrees to cooperate
with and promptly consult with, to provide any reasonably available information
with respect to, and to provide, subject to appropriate confidentiality
provisions, copies of all presentations and filings to any Governmental
Authority to, Transferor or Transferee, as the case may be, or the counsel of
Transferor or Transferee, as the case may be.


5.4    Confidentiality. The parties hereto agree that the terms and conditions
of Section 28 (Confidentiality) of the Settlement Agreement are incorporated
herein by reference and that the parties hereto shall be bound by such terms and
conditions.


5.5    Public Announcements. No press release or announcement concerning the
transactions contemplated hereby shall be issued by Transferee or Transferor or
any of their Affiliates without the prior consent of the other party hereto,
except as such press release or announcement may be required by Law, rule or
regulation.


5.6    Certain Tax Matters. The following provisions shall govern the allocation
of responsibility as between Transferee and Transferor for certain tax matters
following the Closing Date:


(a)Transfer Taxes and Costs. All transfer, sales, use, value added, stamp,
recording, registration, excise, or other similar Taxes and any notarial fees
incurred in connection with (i) the transfer of any of the Transferred Assets
pursuant to this Agreement or the Transaction Documents, (ii) the delivery of
this Agreement or any of the Transaction Documents, and (iii) the consummation
of any of the transactions contemplated by this Agreement or any of the
Transaction Documents (collectively, “Transfer Taxes”), shall be borne in their
entirety by Transferee. Transferee shall timely pay all such Transfer Taxes, and
file all applicable filings, reports and returns related to such Transfer Taxes
that Transferee is required to file under applicable Law, and Transferor shall
reasonably cooperate with Transferee in connection therewith.


(b)Prorations. All real and personal property taxes and similar ad valorem
obligations imposed on a periodic basis, in each case levied with respect to the
Transferred Assets for a taxable period which includes (but does not end on) the
Closing Date, shall be apportioned between Transferor and Transferee as of the
Closing Date based on the number of days in such taxable period prior to and
including the Closing Date (the “Pre-Closing Period”) and the number of days in
such taxable period following the Closing Date (the “Post-Closing Period”).
Transferor shall be liable for the proportionate amount of such taxes that is
attributable to the Pre-Closing Period and Transferee for the proportionate
amount of such taxes that is attributable to the Post-Closing Period. Within
ninety (90) days after the Closing, Transferor and Transferee shall present a
reimbursement to which each is entitled under this Section 5.6(b) together with
such supporting evidence as is reasonably necessary to calculate the proration
amount. The proration amount shall be paid by the party owing it to the other
within ten (10) days after delivery of such statement. In the event that either
Transferor or Transferee shall thereafter make a payment for which it is
entitled to reimbursement under this Section 5.6(b), the other party shall make
such reimbursement (to the extent not already made pursuant to this Section
5.6(b)) promptly but in no event later than thirty (30) days after the
presentation of a



--------------------------------------------------------------------------------



statement setting forth the amount of reimbursement to which the presenting
party is entitled along with such supporting evidence as is reasonably necessary
to calculate the amount of reimbursement. Any payment required under this
Section 5.6(b) and not made within five (5) Business Days after its due date
shall bear interest at the rate per annum determined, from time to time, under
the provisions of Section 6621(a)(2) of the Code for each day until paid.


5.7    Delivery of Tangible Transferred Assets. As soon as reasonably possible
after the Closing, Transferee shall, at its own expense, take delivery of any
tangible property included in the Transferred Assets located in Transferor’s
storage facilities with JK Moving Services at 44112 Mercure Circle, Sterling,
Virginia 20166, Precision BioServices, Inc. at 8425 Progress Drive, Suite M,
Frederick, Maryland 21701 and Iron Mountain at 1000 Campus Drive, Collegeville,
Pennsylvania 19426 (each such storage facility, a “Facility”); provided that, if
Transferee does not take delivery of such assets within 30 calendar days after
the Closing, Transferee shall be responsible for all storage costs for such
assets until they are removed by Transferee (which delivery shall occur as soon
as reasonably possible). Transferee shall be solely responsible for loading and
shipping such tangible Transferred Assets, and for insuring the same during and
after shipping. Any damage to the Transferred Assets or to Transferor’s
facilities resulting from such removal shall be paid by Transferee to Transferor
promptly after notice is received by Transferee from Transferor as to the amount
of such damages.


5.8    BioVeris Waiver. Within five (5) Business Days after the Effective Date,
Transferor shall provide to BioVeris the Negotiation Notice (as such term is
defined in the ECL License). Such notice will also request that BioVeris waive
its rights set forth in Section 12.2(b) of the ECL License. Transferor shall not
be required to pay anything to BioVeris to obtain such waiver. If Transferor
fails to obtain such waiver within thirty (30) days following receipt of the
Negotiation Notice by BioVeris, and Transferor and BioVeris negotiate, but are
unable to agree on price and all other relevant transaction terms for BioVeris
to acquire the ECL License from Transferor, Transferor shall deliver to BioVeris
a Purchase Notice (as such term is defined in the ECL). The Transferor and
Transferee hereby agree that the purchase price for the ECL License to be
included in the Purchase Notice shall be $1,000,000. A draft of the Purchase
Notice shall be provided to Transferee for review prior to delivery to BioVeris.


5.9    Right to Inspect.


(a)Transferor shall be entitled to one visit per Facility to inspect the
Transferred Assets located therein, in accordance with the terms of this Section
5.9. For each Facility, Transferee shall provide notice to Transferor of three
possible different dates (specifying the time for the inspection on such date),
each occurring Monday through Friday, 9:00am ET to 5:00pm ET, the earliest date
of which shall be at least seven days after delivery of such notice. Transferor
shall at least two (2) days prior to the earliest date, select one of those
three dates and shall grant authorization to permit Transferee access to such
Facility on such date. Transferor shall have the right to have a representative
present at such Facility visit; however, for the avoidance of doubt, the
presence of a representative of Transferor shall not be required for Transferee
to enter the Facility at the date and time selected by Transferor in accordance
herewith. If a Facility refuses to permit access on the date and time selected
by Transferee and Transferor, a new date and time shall be selected by
Transferee and Transferor in accordance with the terms hereof.



--------------------------------------------------------------------------------





(b)If Transferee has been unable to visit a Facility prior to the date the
Escrow Agent confirms to the Wellstat Parties and Transferor that it has
received a Federal Reference Number on its wire transfer of the payments that
the Wellstat Parties made or caused to be made to the Escrow Agent in accordance
with Sections 5(a) or 5(b) or 5(c) of the Settlement Agreement due to reasons
beyond Transferee’s or Transferor’s control (such failed visit, an “Inspection
Failure”), Transferor and Transferee shall, and Transferee shall cause the
Wellstat Parties to, jointly notify the Escrow Agent in writing of such failure.
When the reason for such inability has resolved, Transferor and Transferee shall
cooperate in good faith to select a time and date as soon as reasonably possible
to allow Transferee to conduct the missed inspection. Transferor shall have the
right to have a representative present at such Facility visit; however, for the
avoidance of doubt, the presence of a representative of Transferor shall not be
required for Transferee to enter the Facility at the date and time selected by
the parties in accordance herewith. Upon completion of all such missed
inspections, the Transferor and Transferee shall, and Transferee shall cause the
Wellstat Parties to, promptly provide joint notification to the Escrow Agent
that the Inspection Failure has been remedied.


5.10    Removal of ATA Permitted Liens. After the Closing, Transferor shall
promptly take all actions necessary to cause all Liens described in subsections
(a) and (b) of the definition of ATA Permitted Liens, if any, on the Transferred
Assets as of the Closing Date to be removed.


ARTICLE VI


TERMINATION


6.1    Termination. Notwithstanding anything herein to the contrary, this
Agreement:


(a)will terminate automatically upon the termination of the Settlement Agreement
at any time prior to the Closing;


(b)will terminate automatically if the Wellstat Parties fail to make or cause to
be made payment of the Total Settlement Amount Balance (as defined in the
Settlement Agreement) by the Final Payment Date (as defined in the Settlement
Agreement);


(c)may be terminated by the mutual written consent of Transferor and Transferee
at any time prior to the Closing;


(d)may be terminated by written notice of Transferor or Transferee if a final
nonappealable order, writ, judgment, injunction, decree, stipulation, ruling,
determination or award entered by or with any Governmental Authority or other
nonappealable final action by a Governmental Authority permanently enjoining,
restraining or otherwise prohibiting the Closing has been issued by a
Governmental Authority of competent jurisdiction;


(e)may be terminated by written notice of Transferee delivered on or prior to
the Closing Date, without prejudice to any rights or obligations Transferee may
have, if Transferor shall have materially breached any representation or
warranty contained herein or breached any agreement or covenant contained herein
to be performed on or prior to the Closing Date and such



--------------------------------------------------------------------------------



breach shall not be cured within ten (10) days following receipt by Transferor
of a notice describing in reasonable detail the nature of such breach; and


(f)may be terminated by written notice of Transferor delivered on or prior to
the Closing Date, without prejudice to any rights or obligations Transferor may
have, if Transferee shall have materially breached any representation or
warranty or breached any agreement or covenant contained herein to be performed
on or prior to the Closing Date and such breach shall not be cured within the
earlier of ten (10) days following receipt by Transferee of a notice describing
in reasonable detail the nature of such breach.


6.2    Procedure and Effect of Termination.


(a)In the event of termination of this Agreement and abandonment of the
transactions contemplated hereby, this Agreement shall forthwith terminate and
(other than the provisions of Section 6.2(b)) shall become null and void and of
no further effect, and the transactions contemplated hereby shall be abandoned
without further action by Transferor or Transferee.


(b)If this Agreement is terminated pursuant to Section 6.1 hereof there shall be
no liability or obligation hereunder on the part of Transferor or Transferee or
any of their respective directors, officers, employees, Affiliates, controlling
Persons, agents, advisors or representatives, except that the obligations
provided for in this Section 6.2 and Article VI shall survive any such
termination, and provided that nothing in this Article VI will be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
and termination of this Agreement shall not impair or alter the Parties’ rights
under the Settlement Agreement.


ARTICLE VII


MISCELLANEOUS PROVISIONS


7.1    Survival; Limitations of Damages.


(a)The representations and warranties contained in this Agreement shall survive
the Closing until the nine (9) month anniversary thereof. For the avoidance of
doubt, any claim of breach made prior to such nine (9) month anniversary shall
survive until such claim is finally resolved. The covenants contained in this
agreement that are required to be performed (i) prior to the Closing Date shall
not survive the Closing and (ii) after the Closing shall continue in full force
and effect in accordance with its terms.


(b)In the event of a breach by Transferor of the representations and warranties
set forth in Section 3.7 (Title; Absence of Liens), upon notice of such breach
by Transferee, Transferor shall promptly take all actions necessary to cause the
Lien, security interest, right and/or license which is the subject of such
breach to be removed. If Transferor fails to promptly cause such lien, security
interest, right and/or license to be removed or if Transferor breaches the
post-Closing covenant set forth in Section 5.10 (Removal of ATA Permitted
Liens), Transferor’s



--------------------------------------------------------------------------------



liability to Transferee for such breach shall be limited to the actual costs
incurred by Transferee in removing the Lien, security interest, right and/or
license, and Transferee shall not be entitled to recover any consequential,
incidental, special or punitive damages in connection therewith.


7.2    Amendment; Waiver. Neither this Agreement, nor any of the terms or
provisions hereof, may be amended, modified, supplemented or waived, except by a
written instrument signed by the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof, nor shall such waiver constitute a continuing waiver. No
failure of either party to insist upon strict compliance by the other party with
any obligation, covenant, agreement or condition contained in this Agreement
shall operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.


7.3    Fees and Expenses. Except as otherwise provided herein, each of the
parties shall bear and pay its own costs and expenses incurred in connection
with the origin, preparation, negotiation, execution and delivery of this
Agreement and the agreements, instruments, documents and transactions referred
to in or contemplated by this Agreement, including any fees, expenses or
commissions of any of its advisors, agents, finders or brokers. Except as
otherwise provided herein, any filing or other fees payable to any Governmental
Authority in connection with the consummation of the transactions contemplated
herein, including intellectual property assignment filings or other filings
required by Section 5.3, shall be borne by Transferee. Except as aforesaid, each
party shall indemnify the other party against any claims of Third Parties of any
brokerage, finder’s, agent’s or similar fees or commissions in connection with
the transactions contemplated hereby insofar as such claims are alleged to be
based on arrangements or contacts made by, to or with the first mentioned party
or its respective advisors or representatives.


7.4    Notices. All notices, requests, demands, document deliveries and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given, provided, made or received (a) when delivered personally,
(b) when sent by electronic mail (“e-mail”) or facsimile mail (in each case, on
electronic confirmation of delivery), (c) one (1) Business Day after deposit
with an overnight courier service (providing proof of delivery) or (d) three (3)
Business Days after mailed by certified or registered mail, return receipt
requested, with postage prepaid to the parties at the following addresses or
e-mail addresses (or at such other address, e-mail address or facsimile number
for a party as shall be specified by like notice):


(i) If to Transferor, to:


PDL BioPharma, Inc.
932 Southwood Boulevard
Incline Village, NV 89451
Attention: General Counsel
Facsimile: (775) 832-8501
E-mail: general.counsel@pdl.com


with copies (which shall not constitute notice) to:


Gibson, Dunn & Crutcher LLP
333 South Grand Avenue



--------------------------------------------------------------------------------



Los Angeles, CA 90071
Attention: Karen E. Bertero
Facsimile: (213) 229-7520
E-mail: KBertero@gibsondunn.com


Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: Robert L. Weigel
Facsimile: (212) 351-4035
E-mail: RWeigel@gibsondunn.com


(ii) If to Transferee, to:


Defined Diagnostics, LLC
14200 Shady Grove Road
Suite 600
Rockville, Maryland 20850
Attn: Managing Member – FORMAL NOTICE
Telephone: (240) 631-2500
Facsimile: (240) 683-5830
E-mail: nwohlstadter@wellstat.com


with a simultaneous copies to:


Defined Diagnostics, LLC
14200 Shady Grove Road
Suite 600
Rockville, Maryland 20850
Attn: Legal Department – FORMAL NOTICE
Telephone: (240) 631-2500
Facsimile: (240) 683-5830
E-mail: fbragg@wellstat.com


and with copies (which shall not constitute notice) to:


Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019
Attention: James Catterson Eric N. Whitney Tracy A. Belton
Facsimile: (212) 836-8689
E-mail: james.catterson@arnoldporter.com
eric.whitney@arnoldporter.com
tracy.belton@arnoldporter.com


7.5    Assignment. This Agreement and all of the provisions hereof shall be
binding and inure to the benefit of the parties hereto and their respective
successors and assigns. Neither this



--------------------------------------------------------------------------------



Agreement nor any of the rights or obligations hereunder may be assigned by the
parties hereto without the prior written consent of the other party (which
consent will not be unreasonably withheld or delayed); provided that Transferee
shall be entitled to assign this Agreement or any of the rights hereunder
without the prior written consent of Transferor at, prior to or following the
Closing, so long as Transferee continues to be bound by and comply with its
obligations hereunder and pursuant to the applicable terms and conditions of the
Assumed Contracts, including any applicable change of control or other
restrictive covenants therein. Any assignment that is in violation of this
Section 7.5 shall be void ab initio.


7.6    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York and the laws of
the United States where applicable. Any dispute or claim arising out of or
relating to this Agreement shall be brought exclusively in the Supreme Court of
the State of New York, County of New York and the parties hereby submit to the
personal jurisdiction of that court with respect to any such dispute or claim.


7.7    Specific Enforcement. Transferee and Transferor hereby acknowledge and
agree that the failure of a party to perform its agreements and covenants
hereunder will cause irreparable injury to the other party for which monetary
damages, even if available, will not be an adequate remedy. Accordingly, each of
Transferor and Transferee hereby consents to the granting of equitable relief
(including specific performance and injunctive relief) by any court of competent
jurisdiction to enforce such party’s obligations hereunder.


7.8    Severability. Each term and provision of this Agreement constitutes a
separate and distinct undertaking, covenant, term or provision hereof. In the
event that any term or provision of this Agreement shall be determined to be
unenforceable, invalid or illegal in any respect, such unenforceability,
invalidity, or illegality shall not affect any other term or provision of this
Agreement, but this Agreement shall be construed as if such unenforceable,
invalid or illegal term or provision had never been contained herein. Moreover,
if any term or provision of this Agreement shall for any reason be held to be
excessively broad as to time, duration, activity or subject, it shall be
construed by limiting and reducing it, so as to be enforceable to the extent
permitted under applicable Law as it shall then exist.


7.9    Schedules and Exhibits. The schedules and exhibits attached hereto shall
be construed with and as an integral part of this Agreement to the same extent
as if the same had been set forth in this Agreement.


7.10    Entire Agreement. This Agreement, including all schedules and exhibits
to this Agreement, together with the Settlement Agreement and the agreements
contemplated thereby, contains, and is intended as, a complete statement of all
the terms and arrangements between the parties with respect to the matters
provided for, supersedes any previous agreements and understandings between the
parties with respect to those matters and cannot be changed or terminated
orally.


7.11    Interpretation.


(a)When a reference is made in this Agreement to an Article, a Section, Exhibit
or Schedule, such reference shall be to an Article of, a Section of, or an
Exhibit or Schedule to, this



--------------------------------------------------------------------------------



Agreement unless otherwise indicated. Any table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All terms defined in this Agreement shall have the defined
meanings when used in any document made or delivered pursuant hereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.


(b)The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.


7.12    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties, and nothing herein expressed or implied shall give or be construed
to give any other Person any legal or equitable rights hereunder.


7.13    Counterparts and Electronic Delivery. This Agreement may be executed in
counterparts and multiple originals and by facsimile, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. The exchange of copies of this Agreement and of signature pages
by facsimile or electronic transmission (“Electronic Delivery”) shall constitute
effective execution and delivery of this Agreement as to the parties, shall be
treated as an original agreement and signature pages thereof for all purposes,
and shall be deemed to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto shall raise the use of such
Electronic Delivery to deliver a signature, or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery, as a defense to the formation of a contract and each such
party forever waives any such defense, except to the extent such defense relates
to lack of authenticity.


Signature page follows.









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the date first set forth above.


DEFINED DIAGNOSTICS, LLC,
a Delaware limited liability company

By:
Name: Nadine H. Wohlstadter
Title: Managing Member










--------------------------------------------------------------------------------



PDL BIOPHARMA, INC.,
a Delaware corporation

By:
Name:
Title:




--------------------------------------------------------------------------------



Exhibit 1.1


Definitions


“Action” means any claim, action, cause of action or suit, litigation,
controversy, assessment, arbitration, audit, examination, investigation,
hearing, charge, complaint, demand, notice or proceedings to, from, by or before
any Governmental Authority.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.


“Agreement” shall have the meaning given in the Preamble.


“Allocated Consideration” shall have the meaning given to it in Section 2.5.


“Assumed Contracts” shall have the meaning given in Section 2.1(a)(ii).


“Assumed Liabilities” shall have the meaning given in Section 2.3.


“ATA Permitted Liens” means any (a) Liens for utilities and Taxes not yet due
and payable or being contested in good faith; (b) materialmans’, mechanics’,
artisans’, shippers’, warehousemans’ or other similar common law or statutory
liens incurred in the ordinary course of business; and (c) Liens granted by
Transferee before the Transferred Assets were acquired by Transferor from the
Receiver.


“BioVeris” means BioVeris Corporation.


“Business Day” means a day except a Saturday, a Sunday or other day on which
banks in the City of New York, New York are authorized or required by Law to be
closed.


“Closing” shall have the meaning given in Section 2.7(a).


“Closing Date” shall have the meaning given in Section 2.7(a).


“Code” means the Internal Revenue Code of 1986, as amended.


“Contract” means any written, oral, implied or other agreement, contract,
understanding, arrangement, instrument, note, guaranty, indemnity, warranty,
deed, assignment, purchase order, work order, commitment, covenant, assurance or
undertaking of any nature which in any case creates legally binding obligations.


“Copyrights” means copyrights (registered and unregistered) and applications for
registration.





--------------------------------------------------------------------------------



“Dollars” or “$” means U.S. dollars.


“ECL License” shall have the meaning given in Section 2.5.


“Effective Date” shall have the meaning given to it in the Settlement Agreement.


“Elected Excluded Assets” shall have the meaning given in Section 2.2(k).


“Electronic Delivery” shall have the meaning given in Section 7.13.


“Excluded Assets” shall have the meaning given in Section 2.2.


“Excluded Contracts” shall have the meaning given in Section 2.2(h).


“Excluded Liabilities” shall have the meaning given in Section 2.4.


“Facility” shall have the meaning given in Section 5.7.


“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, whether federal, state or local, domestic, foreign,
multinational or supranational.


“Indebtedness” of any Person means, without duplication, (a) the principal of,
interest on and premium (if any) in respect of (i) indebtedness of such Person
for money borrowed and (ii) indebtedness evidenced by notes, debentures, bonds
or other similar instruments for the payment of which such Person is responsible
or liable; (b) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement including
trade accounts payable and other accrued current liabilities arising in the
ordinary course of business; (c) all obligations of such Person under leases
required to be capitalized in accordance with generally accepted accounting
principles; (d) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (e) the liquidation value of all redeemable preferred stock of such
Person; (f) all obligations of the type referred to in clauses (a) through (e)
of any Persons for the payment of which such Person is responsible or liable,
directly or indirectly, as obligor, guarantor, surety or otherwise, including
guarantees of such obligations; and (g) all obligations of the type referred to
in clauses (a) through (f) of other Persons secured by any Lien on any property
or asset of such Person (whether or not such obligation is assumed by such
Person).


“Inspection Failure” shall have the meaning given in Section 5.9(b).


“Intellectual Property” means Patents, Trademarks, Copyrights, Trade Secrets,
and other intellectual property rights recognized in any jurisdiction, whether
protected, created or arising under the laws of the United States or any other
jurisdiction, including rights to sue for and remedies against past, present and
future infringements thereof, and rights of priority and protection of interests
therein under the laws of any jurisdiction worldwide.





--------------------------------------------------------------------------------



“Law” means any law, statute, rule, regulation, standard, ordinance or other
pronouncement having the effect of law of any foreign jurisdiction, the United
States or any state, county, city or other political subdivision or of any
Governmental Authority, including, without limitation, common law.


“Liability” or “Liabilities” means any debt, loss, damage, adverse claim, Tax,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto.


“Lien” means, with respect to any asset (including any security), any mortgage,
lien, pledge, charge, security interest or encumbrance of any kind in respect of
such asset.


“Order” means any writ, judgment, decree, injunction, award, assessment,
decision, ruling or similar order of any Governmental Authority (in each such
case whether preliminary or final).


“Patents” means patents, utility models and any similar or equivalent statutory
rights with respect to the protection of inventions, and all applications for
any of the foregoing, together with all re-issuances, continuations,
continuations-in-part, divisionals, revisions, extensions and reexaminations
thereof.


“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.


“Post-Closing Period” shall have the meaning given in Section 5.6(b).


“Pre-Closing Period” shall have the meaning given in Section 5.6(b).


“Receivership APA” shall have the meaning given in the Recitals.


“Receivership Assets” shall have the meaning given in the Recitals.


“Settlement Agreement” shall have the meaning given in the Recitals.


“Tax” or “Taxes” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental
(including a tax under Section 59A of the Code), capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, real property transfer,
recording, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, customs duty, amount under any escheat or
unclaimed property law, fee or other similar assessment or charge in the nature
of a tax, imposed by any Governmental Authority, including any interest or
penalty thereon or addition thereto.


“Tax Returns” means any return, report, form, claim for refund, estimate,
information return or statement or other similar document filed or required to
be filed with any Governmental



--------------------------------------------------------------------------------



Authority with respect to Taxes, including any schedule or attachment thereto,
and including any amendment thereof.


“Third Party” means any Person other than Transferor or Transferee or an
Affiliate of Transferor or Transferee.


“Trade Secrets” means any information, including a formula, pattern,
compilation, program, device, method, technique or process that derives
independent economic value, actual or potential, from not being generally known
to the public or to other Persons who can obtain economic value from its
disclosure or use.


“Trademark” means trade names, trademarks and service marks (registered and
unregistered), logos, slogans and trade dress, including applications to
register any of the foregoing, together with the goodwill symbolized by any of
the foregoing.


“Transaction Documents” shall have the meaning given in the Recitals.


“Transfer Taxes” shall have the meaning given in Section 5.6(a).


“Transferee” shall have the meaning given in the Preamble.


“Transferor” shall have the meaning given in the Preamble.


“Transferor Taxes” means any Taxes (a) of Transferor that could become a
liability of, or be assessed or collected against, Transferee, or that could
become a Lien on the Transferred Assets, and (b) relating to or arising out of
the Transferred Assets that are incurred in or attributable to any period, or
any portion of any period, commencing after May 24, 2017 and ending on or prior
to the Closing Date (including any Taxes that are the responsibility of
Transferor pursuant to Section 5.6), but excluding any Taxes which are the
responsibility of Transferee pursuant to Section 5.6. For the sake of clarity,
Transferor Taxes shall not include any Taxes payable pursuant to any Assumed
Contract.


“Transferred Assets” shall have the meaning given in Section 2.1.

